DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an energy source characteristic identification device”, “an operation mode configuration device” in claim 8, “an adjusting device”, a detecting device”, “a determining device” of claim 10, “first operation mode determining device”, “second operating mode determining device”, first controlling device”, “second controlling device” of claim 11, and “a first determining sub-device” and “a second determining sub-device” of claim 17. In each of the above limitation, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following interpretation under 35 U.S.C. 112(f) has been applied:
energy source characteristic identification device: an adjusting device configured to adjust the input voltage, implemented by a DC/DC circuit, a detecting device configured to detect whether the input power changes, and a determining device configured to determine the type of power supply according to whether the input power changes ([0054]);
operation mode configuration device: a first operation mode determining device configured to determine that the operation mode is the adjustable mode when the type of the power supply is the adjustable power supply, and a second operation mode 
adjust device: a DC/DC circuit ([0054]);
detecting device: algorithm S208, which detects whether the input power increases ([0042], [0024]);
determining device: also algorithm S208, which determines whether the input power decreases ([0042], [0024]);
first operation mode determining device, first determining sub-device: determination of “YES” in S208 of the algorithm (see [0042], [0043]);
second operation mode determining device, second determining sub-device: determination of “NO” in S208 (see [0042], [0043]);
first controlling device: step S210 of the algorithm, “turning on an MPPT control”;
second controlling device: step S212 of the algorithm, “turning off an MPPT control”.
It is noted that [0024] establishes that the algorithm is run on software and/or as instructions executed by a controller. Therefore, the scope of each of the above limitations is also considered to include steps executed in software and/or by a controller.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites, “a direct current electrical device body configured to realize kinetic energy of the direct current device”. It is unclear what exactly is meant by “realize kinetic energy”, and the instant specification lacks any further guidance as to the scope of this language.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “storage medium”, when interpreted under the broadest reasonable interpretation as used in the art, encompasses transitory signals particularly when the specification is silent as to the scope of the term. See MPEP 2160.II: For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that 
The examiner suggests amending claim 13 to recite “A non-transitory computer readable medium” rather than a “storage medium”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2015/0333553, hereinafter “Huang”).

Claim 1: Huang discloses a control method (of Figs.1-4) for a direct current electrical device (50, receiving DC power; see Fig.1), comprising: 
obtaining input parameters of a power supply of the direct current electrical device (e.g. any of In, Vin, Pn, which are input parameters to converter 106 from power source 22 or IBATTERY, VOUT which are input parameters to the battery and load 56, 58; see Fig.4); 
identifying a type of the power supply according to the input parameters (see [0044]: “The control mechanism (or control algorithm) may dynamically adapt to a type of power ref, which may be continuously adjusted based on an amount of input power from the power source 22”, abstract: “A charger may determine a type of power source to couple to the charger, and to adjust power from the power source based on the determined type of the power source”, and claim 1: “a charger to determine a type of power source to couple to the charger, and to adjust power from the power source based on the determined type of the power source”; and 
determining an operation mode of the direct current electrical device corresponding to the type of the power supply (“adjust power from the power source based on the determined type of power source”; see [0044], [0066]), and controlling an operation of the direct current electrical device according to the operation mode (see [0044], [0066], claim 3, and discussion above, where the charger controls operation of the power converter based on the determined type of power source).

Claim 8: Huang discloses a direct current electrical device (Figs.1-4), comprising: 
an energy source characteristic identification device configured to obtain input parameters of a power supply of the direct current electrical device, and identify a type of the power supply according to the input parameters (corresponding to algorithms executed by a processor/controller, see [0092], [0058], an adjusting device configured to adjust the input voltage 106, implemented by a DC/DC circuit 106, see [0062], a detecting device configured to 
an operation mode configuration device configured to determine an operation mode of the direct current electrical device corresponding to the type of the power supply, and control an operation of the direct current electrical device according to the operation mode (corresponding to algorithms executed by a processor/controller, see [0092], [0058] and including a first operation mode determining device configured to determine that the operation mode is the adjustable mode when the type of the power supply is the adjustable power supply, i.e. algorithms to determine that the operation mode is adjustable discussed in [0065], and a second operation mode determining device configured to determine that the operation mode is the fixed mode when the type of the power supply is the non-adjustable power supply, i.e. algorithm to determine that the supply is a fixed DC source; see [0065] and [0044]).

Claim 2: Huang discloses wherein the input parameters of the power supply comprise at least an input voltage and an input power, and the identifying the type of the power supply according to the input parameters comprises: adjusting the input voltage; detecting whether the input power changes; and determining the type of the power supply according to whether the input power changes (see [0044] and [0065], where the first compensator monitors the power Pin and voltage Vout provided as in input to battery 58 to ascertain a corresponding or proper operation under the alternative power or energy source; see also [0066] and [0064], where the output voltage Vout is adjusted during this determination process).
Claims 3 and 16: Huang discloses the type of the power supply comprises an adjustable power supply (shown in Fig.3B; see [0049]) and a non-adjustable power supply (fixed DC supply, shown in Fig.3A; see [0047]); the adjustable power supply is a photovoltaic power (see [0022]); and the non-adjustable power supply is a battery or a DC busbar (a fixed DC power source, which may reasonably be considered a “DC busbar”).
Claim 4: Huang discloses wherein the determining the type of the power supply according to whether the input power changes comprises: when the input power changes, determining the type of the power supply as the adjustable power supply; and when the input power remains unchanged, determining the type of the power supply as the non-adjustable power supply (shown in Figs.3A, 3B and described in [0044], [0064], and [0065], where the PWM circuit adjusts Vout, the first compensator receives Vout and Pin and determines a proper operation under the alternative power or energy source).
Claim 5: Huang discloses wherein the operation mode comprises an adjustable mode (e.g. MPPT or MCCT) and a fixed mode (an operation mode is disclosed corresponding to the fixed DC supply; see [0044]).
Claim 6: Huang discloses wherein the determining the operation mode of the direct current electrical device corresponding to the type of the power supply comprises: when the type of the power supply is the adjustable power supply, determining the operation mode as the adjustable mode; and when the type of the power supply is the non-adjustable power supply, determining the operation mode as the fixed mode (see [0044] and [0065] and discussion above, where the first compensator receives the input parameters, determines an alternative power source or DC power source and ascertains a corresponding operation mode accordingly).
Claim 7: Huang discloses wherein the controlling the operation of the direct current electrical device according to the operation mode comprises: when the operation mode is the adjustable mode, detecting the input parameters of the power supply in real time (see [0059], where the parameters are detected in real time to determine Iref via 102), determining real-time operating parameters of the direct current electrical device according to the input parameters (e.g. Pin, Iref), and controlling the operation of the direct current electrical device according to the real-time operating parameters (e.g. in MPPT mode; see [0023], [0054], [0065]); when the operation mode is the fixed mode, determining the operating parameters of the direct current electrical device as common operating parameters of the direct current electrical device according to the input parameters of the power supply, and controlling the operation of the direct current electrical device according to the common operating parameters (Huang discloses adapting the charger accordingly based on the determination of a fixed DC voltage supply, thus determining “common operating parameters according to the input parameters of the power supply” and controlling the charger accordingly; see [0065], claim 1, and claim 3).
Claim 9: Huang discloses a direct current interface configured (input to 60) to receive an external direct current power supply (22); and a direct current electrical device body configured to realize kinetic energy of the direct current electrical device (e.g. a mechanical energy source such as wind or a vibration energy source of 20; see [0022]).
Claim 10, Huang discloses wherein the input parameters of the power supply comprise at least an input voltage (e.g. Vout, which is input to the load and battery) and an input power (Pin), and the energy source characteristic identification device comprises: an adjusting device configured to adjust the input voltage (DC/DC circuit 106); a detecting device configured to detect whether the input power changes (detection algorithm of 102,104, which determine 
Claim 11: Huang discloses wherein the type of the power supply comprises an adjustable power supply and a non-adjustable power supply, and the operation mode configuration device comprises: a first operation mode determining device configured to determine the operation mode as an adjustable mode when the type of the power supply is the adjustable power supply; a second operation mode determining device configured to determine the operation mode as a fixed mode when the type of the power supply is the non-adjustable power supply; a first controlling device configured to, when the operation mode is the adjustable mode, detect the input parameters of the power supply in real time, determine real-time operating parameters of the direct current electrical device according to the input parameters, and control the operation of the direct current electrical device according to the real-time operating parameters; and a second controlling device configured to, when the operation mode is the fixed mode, determine operating parameters of the direct current electrical device as common Page 5 of 9Appl. No. To be determined operating parameters of the direct current electrical device according to the input parameters of the power supply, and control the operation of the direct current electrical device according to the common operating parameters (see [0092], [0058], where the compensators are realized by an algorithm executed by a processor/controller, and [0023], [0054], [0065], discussion of claim 7 above, which discusses how Huang discloses these algorithms).
Claim 12: Huang discloses computer device (Fig.7), comprising a memory (320), a processor (305), and computer programs stored in the memory and executable by the processor, wherein the programs, when executed by the processor, cause the processor to perform the control method for the direct current electrical device according to claim 1 (see [0089], [0092]-[0094] and [0058]).
Claim 13: Huang discloses a storage medium containing computer executable instructions, wherein the computer executable instructions, when executed by a processor, cause the computer processor to perform the control method for the direct current electrical device according to claim 1 (see [0089], [0092]-[0094] and [0058]).
Claim 14: Huang discloses wherein the controlling the operation of the direct current electrical device according to the common operating parameters comprises: controlling the operation of the direct current electrical device by means of a maximum power point tracking (MPPT) control according to the common operating parameters (see [0023], [0054], [0065]).
Claim 15: Huang discloses the adjusting device as a DC/DC circuit (106; see [0062]).
Claim 17: Huang discloses wherein the determining device comprises: a first determining sub-device configured to determine the type of the power supply as an adjustable power supply when the input power changes, and a second determining sub-device configured to determine the type of the power supply as a non-adjustable power supply when the input power remains unchanged (see [0092], [0058], where the compensators are realized by an algorithm executed by a processor/controller, and [0023], [0054], [0065], discussion of claim 4 above, which discusses how Huang discloses these algorithms).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al. (US 2019/0131667) disclose detecting a whether a power source is variable, i.e. PV, or fixed, i.e. a DC charging source, by adjusting load current and measuring the voltage of the charging power source. It is determined that a power source is variable when the voltage of the charging power source changes according to current and steady when it does not. An MPPT mode is implemented for variable power sources while a constant current/voltage/power mode is selected when the power source is recognized as steady. See [0039]-[0040].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849